Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-3, 5-11 and 55, the prior art fails to teach or suggest a method for updating system information, comprising a step of acquiring, by the terminal, the at least one piece of updated target system information; wherein the at least one system information group comprises a first system information group, at least one piece of system information comprised in the first system information group belongs to public system information, and the at least one piece of indication information comprises first indication information for indicating that the first system information group is updated: and/or, the at least one system information group comprises a second system information group, at least one piece of system information comprised in the second system information group belongs to private system information, and the at least one piece of indication information comprises second indication information for Indicating that the second system information group is updated, in combination with other limitations, as specified in the independent claims 1, and 55. 
Regarding claims 9-14, the prior art fails to teach or suggest a method for updating system information, comprising a step of sending, by the network side device, the at least one piece of indication information; wherein the at least one system information group comprises a first system information group, at least one piece of system information comprised in the first system information group belongs to public 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465